
	
		II
		110th CONGRESS
		1st Session
		S. 2226
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2007
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To recognize the Navy UDT–SEAL Museum in
		  Fort Pierce, Florida, as the official national museum of Navy SEALS and their
		  predecessors.
	
	
		1.Recognition of Navy UDT–SEAL
			 Museum in Fort Pierce, Florida, as official national museum of Navy SEALS and
			 their predecessors
			(a)FindingsCongress finds the following:
				(1)The United States Navy SEALs are the most
			 elite fighting force in the world and bravely serve in combat operations around
			 the World.
				(2)The Navy SEALs
			 trace their roots from the Navy Frogmen of World War II.
				(3)The location
			 recognized as the birthplace of the Navy Frogmen, where thousands of brave
			 volunteers were trained as members of Naval Combat Demolition Units and
			 Underwater Demolition Teams during World War II, is now home to the Navy
			 UDT–SEAL Museum.
				(4)The Navy UDT–SEAL
			 Museum is the only museum dedicated solely to preserving the history of the
			 Navy SEALs and its predecessors, including the Underwater Demolition Teams,
			 Naval Combat Demolition Units, Office of Strategic Services Maritime Units, and
			 Amphibious Scouts and Raiders.
				(5)The Navy UDT–SEAL Museum preserves the
			 legacy of the honor, courage, patriotism, and sacrifices of those Navy SEALs
			 and their predecessors who offered their services and who gave their lives in
			 defense of liberty.
				(6)The Navy UDT–SEAL
			 Museum finances, operations, and collections are managed by UDT–SEAL Museum
			 Association, Inc., a nonprofit organization governed by current and former
			 SEALs and UDTs.
				(7)The Navy UDT–SEAL Museum seeks to educate a
			 diverse group of audiences through its comprehensive collection of historical
			 materials, emphasizing eyewitness accounts of the participants on the
			 battlefield and the home front and the impact of Navy SEALs and their
			 predecessors, then and now.
				(8)Since 1985, when the Navy UDT–SEAL Museum
			 first opened, it has become home to artifacts and photos telling the history of
			 Naval Special Warfare from the beginnings of Underwater Demolition training in
			 Ft. Pierce, Florida, through the exploits of Navy Frogmen in the Atlantic and
			 Pacific war theaters of World War II, through the role of Navy SEALs in
			 fighting in the War on Terror and in Iraq.
				(9)The State of Florida, St. Lucie County,
			 Florida, thousands of private donors, and philanthropic organizations have
			 contributed millions of dollars to build, restore, and expand the Navy UDT–SEAL
			 Museum.
				(10)The United States Navy and the United
			 States Special Operations Command have provided many of the historical
			 materials and artifacts on display at the Navy UDT–SEAL Museum.
				(b)Recognition of
			 national museumThe Navy
			 UDT–SEAL Museum, located at 3300 North A1A, North Hutchinson Island, in Fort
			 Pierce, Florida, is recognized as the official national museum of Navy SEALs
			 and their predecessors.
			
